            Case 1:21-cv-11269-FDS Document 7 Filed 08/04/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

    ESTADOS UNIDOS MEXICANOS,
                  Plaintiff,

    vs.
                                                    Civil Action No. 1:21-cv-11269
   SMITH & WESSON BRANDS, INC.,
   et al.
                           Defendants.




               MOTION TO ADMIT NICHOLAS SHADOWEN PRO HAC VICE

          I, Richard M. Brunell, am a member in good standing of the bar of this Court and the

attorney of record for the Plaintiff, Estados Unidos Mexicanos. My bar number is 544236.

Pursuant to Local Rule 83.5.3, I am moving for the admission of Nicholas W. Shadowen to

appear pro hac vice in this case as counsel for the Plaintiff. Mr. Shadowen is a member of the bar

of the Supreme Court of Texas. I have verified that Mr. Shadowen is a member in good standing

of the bar to which he is admitted, and his Rule 83.5.3 (e)(3) signed certification is attached to

this motion.

          WHEREFORE, it is respectfully requested that this Court enter an Order specially

admitting Nicholas W. Shadowen as counsel for the Plaintiff in the above-captioned case.

                                                      Respectfully submitted,

Date: August 4, 2021                                  s/ Richard M. Brunell           .
                                                      Richard M. Brunell, BBO# 544236
                                                      Shadowen PLLC
                                                      1135 W. 6th Street, Suite 125
                                                      Austin, TX 78703
                                                      (855) 344-3298
                                                      rbrunell@shadowenpllc.com
          Case 1:21-cv-11269-FDS Document 7 Filed 08/04/21 Page 2 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of August, 2021, this Motion for Admission Pro Hac

Vice was served via electronic delivery to Defendants’ counsel via the CM/ECF system, which

will forward copies to Counsel of Record.



Date: August 4, 2021                               s/ Richard M. Brunell           .
                                                   Richard M. Brunell, BBO# 544236
          Case 1:21-cv-11269-FDS Document 7 Filed 08/04/21 Page 3 of 3




                     CERTIFICATION OF NICHOLAS W. SHADOWEN

I, Nicholas W. Shadowen, certify as follows:

   1. I am a member of the bar in good standing in every jurisdiction in which I have been

       admitted to practice. Specifically, I am a member in good standing of the bar of the

       Supreme Court of Texas.

   2. I am not the subject of any disciplinary proceedings pending in any jurisdiction.

   3. I have not previously had a pro hac vice admission to this court revoked for misconduct.

   4. I have read and agree to comply with the Local Rules of the United States District Court

       for the District of Massachusetts.

I affirm all of the foregoing statements under penalty of perjury under the laws of the United

States of America.



Date: August 4, 2021                                 s/ Nicholas W. Shadowen                  .
                                                     Nicholas W. Shadowen
                                                     Texas Bar No. 24110348
